Citation Nr: 1233816	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-25 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial evaluation for calcified pleural plaques (asbestosis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for calcified pleural plaques, and assigned a noncompensable initial rating effective from July 15, 2005.  When this case was before the Board in March 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, pulmonary function testing demonstrated forced vital capacity and DLCO (SB) exceeded 80 percent of predicted.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for calcified pleural plaques (asbestosis) have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.31, 4.96, 4.97 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned for calcified pleural plaques (asbestosis) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The June 2007 statement of the case, and the supplemental statement of the case issued in August 2012, provided the Veteran with the relevant diagnostic code criteria for rating his service-connected calcified pleural plaques, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  A March 2006 letter also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected calcified pleural plaques, and he was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and VA examination reports.

As noted, VA clinical examinations with respect to the increased rating issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this formula, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity of 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating is assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted.

A 10 percent rating is assigned for FVC measured at 75-80 percent predicted; or DLCO (SB) measured at 66-80 percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6833.

In accordance with 38 C.F.R. § 4.96 (d)(2), if the DLCO (SB)(Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method) test is not of record, the disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

As noted above, service connection has been established for the disability at issue effective from July 2005.  As such, the rating period on appeal is from July 2005.  When examined by the VA in March 2006, the Veteran denied any respiratory trouble, and stated he had no breathing problems or shortness of breath.  He related pleural plaques had been noted on X-rays, and the examiner indicted they were consistent with asbestosis.  An examination revealed the chest was clear to auscultation bilaterally.  No wheezes, rhonchi or rales were heard.  A pulmonary function test disclosed that forced vital capacity was 81 percent of predicted and DLCO-SB was 95 percent.  The test was interpreted as showing no obstruction or restriction, and no reduction in DLCO.

A pulmonary function test was conducted at a private facility in July 2007.  Forced vital capacity was 94 percent of predicted post bronchodilator.  It was indicated there was a minimal obstructive lung defect.  

On VA respiratory examination in May 2011, there were no abnormal breath sounds.  

A pulmonary function test was conducted for the VA in June 2011.  Forced vital capacity was 94 percent of predicted.  DLCO was 116 percent.  It was indicated that spirometry, DLCO and lung volumes were all done with good patient effort for asbestos exposure.  No bronchodilator was given since the Veteran showed no signs of obstruction.  The test was interpreted as showing no obstruction or restriction, and no reduction in DLCO.

As noted above, the Veteran's lung disability is rated based on the results of pulmonary function testing.  The three tests of record are consistent and fail to demonstrate that a compensable evaluation is warranted.  Forced vital capacity was in excess of 80 percent predicted on each of the tests.  In addition, DLCO was greater than 80 percent predicted.  Under the circumstances, there is no basis on which a higher rating may be assigned.  

The Board concedes the Veteran is competent to report symptoms he experiences, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that disability due to his service-connected calcified pleural plaques has increased in severity, so as to warrant a compensable rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of calcified pleural plaques (asbestosis).


Extraschedular Rating

The Board has also considered whether the Veteran's service-connected calcified pleural plaques presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)


Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the record does not reflect, and the Veteran has not asserted, that he is unemployable due to the disability at issue.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

A compensable initial evaluation for calcified pleural plaques (asbestosis) is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


